Case: 19-20790      Document: 00515688572         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 29, 2020
                                   No. 19-20790
                                                                   Lyle W. Cayce
                                                                        Clerk

   Korey Lewillie Magee,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3990


   Before Elrod, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Korey Lewillie Magee, now Texas prisoner # 2069564, moves for a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2254 application challenging his Texas conviction of capital
   murder. Magee asserts that the district court erred by: (1) denying as


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20790      Document: 00515688572          Page: 2    Date Filed: 12/29/2020




                                    No. 19-20790


   procedurally defaulted his claims that (a) there was no or insufficient
   evidence to support the retaliation element of his offense and (b) his trial
   counsel rendered ineffective assistance by failing to show that the victim was
   not a prospective witness; (2) denying on the merits his claim that his
   appellate counsel rendered ineffective assistance by failing to challenge the
   lack of evidence supporting his conviction; and (3) denying his motion for an
   evidentiary hearing. To the extent that Magee raises additional claims for the
   first time in this COA application, we lack jurisdiction to review such claims
   because they were not encompassed by the district court’s denial of a COA.
   See Black v. Davis, 902 F.3d 541, 545 (5th Cir. 2018).
          A prisoner seeking a COA must make a “substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district
   court has rejected a constitutional claim on the merits, “[t]he [prisoner] must
   demonstrate that reasonable jurists would find the district court’s
   assessment of the constitutional claim[] debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). When the district court has denied
   relief on procedural grounds, “a COA should issue when the prisoner shows,
   at least, that jurists of reason would find it debatable whether the petition
   states a valid claim of the denial of a constitutional right and that jurists of
   reason would find it debatable whether the district court was correct in its
   procedural ruling.” Id.
          As Magee fails to make the required showing for a COA on his
   constitutional claims, we do not grant relief on the evidentiary hearing issue.
   Compare Norman v. Stephens, 817 F.3d 226, 235 (5th Cir. 2016) (concluding
   that the “denial of an evidentiary hearing was correct”) with United States v.
   Davis, 971 F.3d 524, 534-35 (5th Cir. 2020) (holding that, if a COA does not
   issue on the merits claims, the court cannot rule on the evidentiary question).
          DENIED.




                                          2